For syllabus, see First National Bank of Raymond v. Citizens' State Bank of Dooley, ante, p. 331.
The facts in this case are substantially the same as in the case of First Nat. Bank of Raymond v. Citizens' State Bank ofDooley, ante, p. 331, 283 P. 420. Here appellant, an unsecured creditor, likewise asserts preference right to funds in the possession of the Bank of Dooley, obtained from the sale of certain mortgaged personal property, by virtue of a writ of attachment and execution, in an independent action against the mortgagor. The same fund is involved as in the First NationalBank of Raymond Case, and upon authority thereof the judgment is affirmed.
MR. CHIEF JUSTICE CALLAWAY and ASSOCIATE JUSTICES MATTHEWS, FORD and ANGSTMAN concur. *Page 340